DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watabe (JP 11086638) (translation supplied by applicant in IDS).
In Re claims 1 – 8, ‘638 teaches a composite body comprising: an elongated adhesive body (10 and 11); and a plurality of linear members (12), wherein the plurality of linear members are stuck around the adhesive body (fig. 1A and 1B); 
wherein the plurality of linear members are stuck around the adhesive body that is as a central axis (figs. 1A and 1B); 
wherein all of the plurality of linear members are stuck around the adhesive body in a state of being extended in a same direction as the adhesive body (figs. 1A and 1B);

wherein the adhesive body is linear (figs. 1B); 
  wherein the adhesive body includes a linear core material and an adhesive layer (11) that covers a surface of the core material (10) in a longitudinal direction (fig. 1B);
wherein the adhesive body is a pressure-sensitive adhesive body (claim 1).
wherein the plurality of linear members include at least one selected from the group consisting of an optical fiber and an electric wire (10 is an electric wire).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHAD H SMITH/Primary Examiner, Art Unit 2874